Citation Nr: 9920564	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for right side, right 
leg and right knee pain.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected squamous metaplasia 
hyperkeratosis, cervical stenosis, condyloma.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1984 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for right side, right leg and right knee pain.  It 
also denied an increased (compensable) disability evaluation 
for service-connected squamous metaplasia hyperkeratosis, 
cervical stenosis, condyloma.  Subsequently, the appellant 
filed a timely notice of disagreement and substantive appeal 
addressing these two issues.

In December 1996, the appellant raised an additional claim 
for service connection for post-traumatic stress disorder 
(PTSD).  In May 1997, the RO issued a rating decision that 
granted service connection for PTSD, and assigned thereto an 
initial disability evaluation of 10 percent, effective 
December 1996.  Thereafter, the appellant filed a timely 
notice of disagreement and substantive appeal regarding the 
initial disability rating assigned to this condition.


REMAND

In July 1997, the appellant filed a substantive appeal, VA 
Form 9, regarding the following issues: (1) entitlement to 
service connection for right side, right leg and right knee 
pain; and (2) entitlement to an increased (compensable) 
disability evaluation for service-connected squamous 
metaplasia hyperkeratosis, cervical stenosis, condyloma.  On 
her appeal form, the appellant noted her desire to appear 
personally before a Member of the Board of Veterans' Appeals.

In May 1998, the appellant filed a substantive appeal, VA 
Form 9, regarding her claim of entitlement to an initial 
disability evaluation in excess of 10 percent for service-
connected PTSD.  On her appeal form, the appellant noted her 
desire to appear personally before a member of the Board of 
Veterans' Appeals at the RO.  

In the absence of a withdrawal request, the Board can only 
presume that the appellant still desires to have a hearing 
before the Board in this matter.  The Board concludes, 
therefore, that a hearing before a Member of the Board of 
Veterans' Appeals at the RO should be scheduled in this 
matter. See 38 C.F.R. § 20.702 (e)(1998).  The Board also 
notes, however, that a hearing may be withdrawn by an 
appellant at any time before the date of the hearing. 
38 C.F.R. § 20.705 (1998).

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and her representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until she 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


